  Case 16-33758        Doc 34   Filed 02/24/21 Entered 02/24/21 14:57:19             Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                       )               BK No.:      16-33758
                                             )
Antoinette Akkari,                           )               Chapter: 7
                                             )
                                                             Honorable David D. Cleary
                                             )
                                             )
                Debtor(s)                    )

                   Revised Order Granting Application to Employ Special Counsel

       THIS MATTER BEING HEARD on the Trustee's application for authority to employ Edmond
E. Salem and The Salem Law Firm, APLC (collectively, "Salem") as his special counsel for the estate
of Antoinette Akkari (the "Application") and the Court being duly advised:

   IT IS HEREBY ORDERED that:

1. The Trustee is authorized to employ Salem as his special counsel on a contingency fee basis
pursuant to 11 U.S.C. Section 327(e), as set forth in the Application.

   2. Compensation for services rendered and reimbursement of expenses incurred shall be subject to
further order of this Court.

  3.     Notice of the Application is deemed to be adequate under the circumstances.



                                                          Enter:


                                                                   Honorable David D. Cleary
Dated: February 24, 2021                                           United States Bankruptcy Judge

 Prepared by:
 Richard M. Fogel (3127114)
 Cozen O'Connor
 123 N. Wacker Drive
 Suite 1800
 Chicago, IL 60606
 (312) 474-4452
